UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1694


In Re: SHAPAT AHDAWAN NABAYA, a/k/a Norman Abbott,

                    Petitioner.




                           On Petition for Extraordinary Writ.
                               (3:17-cr-00003-MHL-1)


Submitted: June 23, 2017                                          Decided: July 14, 2017


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Shapat Ahdawan Nabaya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shapat Ahdawan Nabaya petitions for a writ of quo warranto challenging the

district court’s authority over criminal charges against him. He also filed several motions

seeking to enjoin the district court’s proceedings. We conclude that Nabaya is not

entitled to quo warranto or injunctive relief.

       A private individual lacks standing to institute a quo warranto proceeding.

Newman v. United States ex rel. Frizzell, 238 U.S. 537, 545-46 (1915). Thus, Nabaya’s

petition must be denied. We deny as moot Nabaya’s motion to stay the district court

proceedings pending resolution of this petition.

       Nabaya has also filed motions challenging the jurisdiction of the district court and

seeking an order from this court enjoining or dismissing the district court proceeding.

Nabaya has failed to demonstrate any extraordinary circumstances warranting such relief.

We therefore deny his motions for injunctive relief.

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of quo warranto and deny Nabaya’s motions for a stay and for injunctive

relief. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                                 2